Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 15, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct and charged him with a recoverable overpayment of benefits.
Upon notifying his supervisor that he was afraid of heights, claimant was ordered to report to the employer’s doctor for an examination before he could continue his training as a firefighter. Claimant not only failed to comply with this request, but he failed to report to work at all. Although claimant testified that he was then warned that his continued refusal to see the doctor would result in his discharge, he still did not report for a physical. Under the circumstances, the conclusion that claimant lost his employment due to misconduct is supported by substantial evidence and must be upheld (see, Matter of Darrisaw [Levine], 51 AD2d 1098; Matter of Graziose [Levine], 50 AD2d 1030; see also, Matter of Boulware [Ross], 47 NY2d 928). Finally, the Unemployment Insurance Appeal Board properly found that the overpayments made to claimant are recoverable (see, Matter of Barber [Roberts], 121 AD2d 767, 769; Matter of Easy [Roberts], 112 AD2d 573).
Weiss, P. J., Yesawich Jr., Mahoney, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.